                 Case 4:20-mj-30506-DUTY ECF No. 1, PageID.1
                                              AUSA:            Filed 12/08/20 Telephone:
                                                      Nancy Abraham             Page 1 of   5 766-5034
                                                                                         (810)
AO 91 (Rev. ) Criminal Complaint             Special Agent:           Jonathan Wickwire              Telephone: (313) 268-0574

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                 Eastern District of Michigan

United States of America
   v.
ABEL ALEJEANDRO ORTIZ                                                        Case No. 4:20-mj-30506
                                                                             Filed: 12/8/2020
                                                                             SEALED MATTER




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                    August 18, 2020               in the county of             Genesee      in the
       Eastern           District of        Michigan         , the defendant(s) violated:
                  Code Section                                               Offense Description
                                                          Felon In Possession of a Firearm
18 U.S.C. § 922(g)(1)




         This criminal complaint is based on these facts:
Defendant, knowing that he had been previously convicted of a felony offense punishable by a
term of imprisonment exceeding one year, knowingly possessed, in and affecting commerce, a
firearm in violation of 18 U.S.C. § 922(g)(1).



✔ Continued on the attached sheet.

                                                                                              Complainant’s signature

                                                                         Jonathan Wickwire, Special Agent, ATF
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date: December 8, 2020                                                                           Judge’s signature

City and state: Flint, Michigan                                          Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                               Printed name and title
   Case 4:20-mj-30506-DUTY ECF No. 1, PageID.2 Filed 12/08/20 Page 2 of 5




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                    United States v. Abel Alejeandro Oritz

      I, Special Agent Jonathan Wickwire, being first duly sworn, hereby depose

and state as follows:

      1.      I have been employed as a Special Agent (S/A) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since November 2016. I am

currently assigned to the Detroit, Michigan Field Division, Flint Field Office, where

I am tasked with investigating violations of firearms and narcotics laws. I have been

involved in numerous investigations involving violations of federal firearms and

narcotics laws. Prior to my employment with ATF, the Michigan Department of

State Police (MSP) employed me for approximately twelve (12) years. I held

numerous positions with MSP, including Task Force Officer with ATF. During this

employment, I investigated numerous incidents involving violations of state and

federal firearms and narcotics laws, and many of these cases have involved DNA

evidence.

      2.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested criminal complaint and arrest warrant and does not set forth all of my

knowledge about this matter.

                                         1
   Case 4:20-mj-30506-DUTY ECF No. 1, PageID.3 Filed 12/08/20 Page 3 of 5




      3.     Based on my training and experience and the facts set forth in this

affidavit, there is probable cause to believe that Abel Alejeandro Ortiz has

committed a violation of 18 U.S.C. § 922(g)(1), felon in possession of a firearm.

      4.     A computerized criminal history check of Ortiz revealed that he has

two prior felony convictions. Ortiz was convicted in 2015 of Felony Assault with

Intent to do Great Bodily Harm less than Murder in the 7th Circuit Court of

Michigan. He was sentenced in January 2016 to the custody of the Michigan

Department of Corrections for a term of 3 to 10 years’ incarceration. Ortiz was

also convicted in 2018 of Felony Controlled Substance Possession Cocaine,

Heroin, or another Narcotic in the 7th Circuit Court of Michigan.

      5.     On August 18, 2020, the Flint Police Department responded to a

shooting incident at 1317 N. Franklin Avenue, Flint, MI. It was reported that shots

were fired into the residence at that location. As Officer Terry VanKeuren Jr.

approached the residence he could spent shell casings lying in the street in front of

the residence. Officer VanKeuren made contact with Lydia Adrian Ramirez at the

main entry door. He observed several bullet holes on the west side of the residence.

Officer VanKeuren observed that some of the bullet holes appeared to be the result

of a bullet exiting from the interior of the residence. Ramirez granted officers

consent to enter the residence.




                                         2
   Case 4:20-mj-30506-DUTY ECF No. 1, PageID.4 Filed 12/08/20 Page 4 of 5




      6.    Ramirez stated that she was with her son and granddaughter when

someone shot at the residence. When officers entered the residence, they identified

Abel Alejeandro Ortiz exiting the kitchen area of the residence. Ortiz was observed

wiping his right hand with a rag. He appeared to have fresh blood on his hand.

      7.    Officers also located five (5) .40 caliber fired cartridge cases inside the

residence. Officers also seized multiple bullet fragments from the floor and couch

of the living room. One live .40 caliber round was found in on top of the dresser in

the northeast bedroom.

      8.    The occupants were deceptive about firearms being inside the

residence. Officer VanKeuren asked Ortiz if he was a felon and he admitted he was

a convicted felon.

      9.    Officer VanKeuren walked Ortiz and Ramirez out to the front yard at

which time he noticed fresh blood and two holes on Ortiz’s right, rear shorts leg.

Upon closer view, Officer VanKeuren observed Ortiz’s right leg under his shorts

near his thigh and say what appeared to be two fresh bullet wounds. EMTs reported

that Ortiz had a through and through gunshot wound to his right glute muscle.

      10.   A .40 caliber Glock semiautomatic pistol with an obliterated serial

number would found in plain view in the residence. The Glock pistol was inside a

garbage can that was in close proximity to where Officer VanKeuren observed Ortiz

as he entered the residence. The pistol had a laser attachment and an extended


                                          3
   Case 4:20-mj-30506-DUTY ECF No. 1, PageID.5 Filed 12/08/20 Page 5 of 5




magazine that was loaded with four rounds including on round in the chamber. The

spent .40 caliber shell casings found in the residence matched the live rounds that

were loaded in the firearm. Additionally, blood was located on the firearm.

      11.   Based on all the above facts, Abel Ortiz was in close proximity to the

above mentioned firearm, and he has likely been in actual possession of the above

mentioned firearm due to his leg bleeding and the presence of blood on the firearm.

      12.   I have received special training regarding the manufacture of firearms

and the interstate transportation and distribution of firearms. Based on my training

and experience, the above mentioned Glock pistol was manufactured outside the

state of Michigan.

      13.   Based on these facts, I have probable cause to believe that Abel Ortiz

committed a violation of 18 United States Code Section 922(g)(1).

Respectfully submitted,

____________________________
Jonathan Wickwire, Affiant
Special Agent
Bureau of Alcohol, Tobacco, Firearms, & Explosives


                                                                           December 8, 2020
Sworn to and subscribed in my presence or by reliable electronic means on __________.

________________________________
Hon. Curtis Ivy, Jr.
United States Magistrate Judge



                                         4
